          Case 1:17-cr-00161-TSC Document 90 Filed 10/13/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      Criminal No.: 17-cr-161 (TSC)
               v.                             :
                                              :
IMRAN AWAN,                                   :
                                              :
               Defendant.                     :

                     NOTICE OF WITHDRAWAL OF APPEARANCE

       The United States of America by and through its attorney, the Acting United States

Attorney for the District of Columbia, informs the Court that Assistant United States Attorney Zia

M. Faruqui, as counsel for the United States, is terminating his appearance as counsel of record in

this matter. All other government counsel noted on the docket at the time of this filing will remain

counsel for the United States.



                                              Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney
                                              N.Y. Bar No. 4444188

                                      BY:     /s/ Arvind Lal
                                              ARVIND LAL
                                              D.C. Bar No. 389496
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              555 4th Street, NW
                                              Washington, DC 20530
                                              (202) 252-7688
                                              Arvind.Lal@usdoj.gov
